Maeshall, J.
The vital question on this appeal is not whether the allowance of the appellant’s claim in the Minnesota court was res actfudicata of its validity in the county court of Douglas county, under the full faith and credit clause of the federal constitution, as to the effect of the judicial proceedings of one state in the courts of another. Considerable learning on that subject is displayed in the brief of counsel for appellant, but we fail to see how it applies to this case. The sole question demanding consideration here is, Did the allowance of the claim in the Minnesota court give to it any different status as regards the statute of limitations (sec. 3844, Stats. 1898) upon the life of claims against estates of deceased persons in this state, than that of any other claim ?
Such section provides that, “every person having a claim against a deceased person, proper to be allowed by the court, who shall not, after notice given as required by section 3840, exhibit his claim to the court within the time limited for that purpose, shall be forever barred from recovering such demand or from setting off the same in any action whatever.” Sec. 3840 gives a remedy for the collection of claims against the estates of deceased persons and provides for a *386time limit to be fixed for the filing of such claims in the county court, and for giving notice of such time to all parties interested. The remedy thus provided is the sole remedy for the collection of claims against an estate in the courts of this state -where notice has been given of the time limit for the filing of claims as therein provided. Price v. Dietrich, 12 Wis. 626; Lannon v. Hackett, 49 Wis. 261. It applies to nonresidents as well as residents. Carpenter v. Murphey, 57 Wis. 541; Austin v. Saveland's Estate, 77 Wis. 108; Winter v. Winter, 101 Wis. 494. And that, and sec. 3844 extinguishing claims, so far as enforcement thereof is concerned in the courts of this state, not filed as provided by sec. 3840, admit of no exception in favor of nonresidents. Winter v. Winter, supra.
The statute itself is so plain, and the decisions- of this court as well, that no room is left, as it seems, for the court .to say otherwise than that the appellant’s claim was barred by the laws of this state before it was filed with the county court of Douglas county. The bar of the statute covers all claims, whether belonging to residents or nonresidents, . whether put in judgment in a foreign court or in a court of this state before being filed in the probate proceedings.
This is not a case where the court has power to relieve the appellant from the effect of his negligence, ignorance, or mistake, in failing to file his claim in the county court of Douglas county within the time allowed by law. The statutes left him no remedy, after the lapse of the time fixed by the county court for the filing of his claim. Therefore his right, so far as this state is concerned, died with the lapse of the remedy to enforce it, and the persons interested in the estate of Mundy became thereby possessed of a vested right to insist upon the bar of the statute, which is within the protection of the constitution as a property right and that cannot be taken away from them by the court. Eingartner v. Illinois S. Co. 103 Wis. 373. The bar of the statute abso*387lutely extinguished the claim. It could not be waived by any failure to plead the statute in the county court (County Court Eule XIII, sec. 6), or by any action the part of the executor.
From what has been said it is plain that the circuit court had no other course to pursue than to affirm the judgment of the county court, upon the ground that appellant no longer had a claim against the estate of Mundy that could be recognized in the courts of this state.
By the Oourt.- — -Judgment affirmed.